Citation Nr: 1145841	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

In correspondence received by the Board in November 2011, the Veteran declined a video hearing and indicated that he preferred to wait for a Travel Board hearing before a member of the Board.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Muskogee RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action: 

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


